EXHIBIT A



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 HUI MINN LEE,                        )
                                      )
                    Plaintiff,        )
                                      )
 vs.                                  )      Case No. 1:18-cv-1046
                                      )
 MARKET AMERICA, INC.,                )
                                      )
                    Defendant.        )


                                     ORDER

THIS CAUSE COMING ON TO BE HEARD before the undersigned Judge
Presiding, upon motion of the Defendant to supplement the
briefing on Summary Judgment. AND IT APPEARING TO THE COURT that
the Motion is well taken and should be allowed;

NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED, that the
Supplemental Memorandum In support of Defendant’s Motion For
Summary Judgment shall be included, added to and incorporated
into its Memorandum of Law in Support of Summary Judgment, and
Plaintiff shall have seven (7) days to respond to the specific
issues raised in the Supplemental Memorandum. No replies will be
considered.


        This the ____ day of ______, 2021.



                                                      ____________________




       Case 1:18-cv-01046-WO-JLW Document 37-1 Filed 06/08/21 Page 1 of 1
